DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 09, 2020.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 09, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim. Claim 16 is directed towards a system claim.  Therefore, claims 1 and 16 are within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claims 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:

A method comprising: 
receiving sensor data associated with one or more inputs associated with a road portion; 
determining a level of risk associated with each of the one or more inputs; 
determining an estimated amount of computing resources that each of a plurality of candidate computing methods will consume; and 
selecting one or more computing methods from the plurality of candidate computing methods to associate with the one or more inputs based on the level of risk associated with each of the one or more inputs and the estimated amount of computing resources that the plurality of candidate computing methods will consume.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring data and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method comprising: 
receiving sensor data associated with one or more inputs associated with a road portion; 
determining a level of risk associated with each of the one or more inputs; 
determining an estimated amount of computing resources that each of a plurality of candidate computing methods will consume; and 
selecting one or more computing methods from the plurality of candidate computing methods to associate with the one or more inputs based on the level of risk associated with each of the one or more inputs and the estimated amount of computing resources that the plurality of candidate computing methods will consume.
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving sensor data associated with one or more inputs associated with a road portion; determining a level of risk associated with each of the one… inputs; determining an estimated amount of computing resources that each… candidate computing methods will consume; and selecting… computing methods… to associate with the one… inputs based on the level of risk associated with each… inputs and the estimated amount of computing resources that… candidate computing methods will consume,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data; and juxtaposing this data to available computing methods for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “vehicle
controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving sensor data associated with one or more inputs associated with a road portion; determining a level of risk associated with each of the one… inputs; determining an estimated amount of computing resources that each… candidate computing methods will consume; and selecting… computing methods… to associate with the one… inputs based on the level of risk associated with each… inputs and the estimated amount of computing resources that… candidate computing methods will consume,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “receiving sensor data associated with one or more inputs associated with a road portion; determining a level of risk associated with each of the one… inputs; determining an estimated amount of computing resources that each… candidate computing methods will consume; and selecting… computing methods… to associate with the one… inputs based on the level of risk associated with each… inputs and the estimated amount of computing resources that… candidate computing methods will consume,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claims 2 – 15 and 17 – 20 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation. Therefore, dependent claims 2 – 15 and 17 – 20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 16.
Therefore, claims 1 – 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, and 16-18 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. US 2020/0159215 A1 to DING et al. (herein after "Ding").
As to Claim 1,
Ding’s system of agent prioritization of autonomous vehicles discloses a method (see at least Figs. 2 – 4 and ¶0015.  

    PNG
    media_image1.png
    964
    682
    media_image1.png
    Greyscale


In particular, see Fig. 2 ~ agent vs. respective importance score 204, Ding teaches a method of assigning collision risk probability and subsequently assigning response priority (importance score) to agents in the vicinity of the vehicle 102) comprising: 
receiving sensor data associated with one or more inputs associated with a road portion (see at least Fig. 3 and ¶0083 - ¶0085,  sensor data informs planning system with data regarding inputs (i.e. construction zone, merging onto a highway, etc.) associated with a particular area for a given road portion (trajectory) of the vehicle 406); 
determining a level of risk associated with each of the one or more inputs (see at least ¶0062, per the Applicant's disclosure [0026], Ding teaches where the risk to one of the inputs (agents in the vicinity of the vehicle 102, such as a pedestrian, bicyclist, other vehicle, etc.) are assigned a risk that will overlap with a predicted future trajectory of the agent will overlap with a future trajectory of the vehicle 102, as an importance score, where the importance score 116 is a numerical value also representing a behavior of that input (agent in the vicinity of the vehicle 102); 
determining an estimated amount of computing resources that each of a plurality of candidate computing methods will consume (see at least Figs. 2 - 3 and ¶0067, in the pursuit of generating prediction data for agents (other vehicles, etc.), which are then ranked, low-priority prediction model 218 and high-priority prediction model 216 are utilized to assess consumption of computational resources, such as "memory, computing power, or both"); and 
selecting one or more computing methods from the plurality of candidate computing methods to associate with the one or more inputs (see at least ¶0062, Ding teaches where the risk to one of the inputs (agents in the vicinity of the vehicle 102, such as a pedestrian, bicyclist, other vehicle, etc.) are assigned a risk that will overlap with a predicted future trajectory of the agent will overlap with a future trajectory of the vehicle 102, as an importance score, where the importance score 116 is a numerical value also representing a behavior of that input (agent in the vicinity of the vehicle 102). Then further in ¶0071, Ding teaches wherein based upon the required degree of precision in prediction data 108 , prediction system 106 makes a determination as to which of the respective of plurality of model parameters associated between either the low-priority prediction model 218 versus the high-priority prediction model 216 are utilized) based on the level of risk associated with each of the one or more inputs and the estimated amount of computing resources that the plurality of candidate computing methods will consume.  (See at least Figs. 2 - 3 and ¶0067, again Ding Teaches wherein the pursuit of generating prediction data for agents (other vehicles, etc.), which are then ranked, low-priority prediction model 218 versus high-priority prediction model 216 may be utilized to according to the consumption level of computational resources, such as "memory, computing power, or both" produced in the outputting of the required precision in the prediction data).
As to Claim 2,
Ding discloses the method of claim 1, wherein at least one of the one or more computing methods comprises a road agent prediction algorithm.  (See at least ¶0044, and ¶0064-¶0065, Ding discloses a road agent prediction algorithm).
As to Claim 4,
Ding discloses the method of claim 1, wherein at least one of the one or more computing methods comprises an object detection algorithm.  (See at least ¶0061, Ding discloses using an object detection neural network to identify objects such as other vehicles, pedestrians, cyclists, etc.).
As to Claim 5,
Ding discloses the method of claim 1, wherein at least one of the one or more inputs is associated with a road agent.  (See at least ¶0046 - ¶0047, Ding's importance scoring system discloses associating an input (particular intersection) with high-priority road agents (cyclist)).
As to Claim 6,
Ding discloses the method of claim 1, wherein at least one of the one or more inputs is associated with an area of the road portion.  (See at least Fig. 3 and ¶0083 - ¶0085, Ding discloses sensor data informs planning system with data regarding inputs (i.e. construction zone, merging onto a highway, etc.) associated with a particular area for a given road portion (trajectory) of the vehicle 406).
As to Claim 8,
Ding discloses the method of claim 1, wherein at least one of the one or more inputs is associated with a road agent and the level of risk associated with the at least one of the one or more inputs is based at least in part on a distance between an autonomous vehicle and the road agent.  (See at least Figs. 2 - 3, ¶0062, ¶0067, and ¶0083 - ¶0085, Ding Teaches wherein the pursuit of generating prediction data for agents (pedestrians, cyclists, other vehicles, etc.), which are ranked via either a low-priority prediction model 218 or a high-priority prediction model 216, are then assigned a risk (an importance score) associated with an input (i.e. construction zone, heading, merging onto a highway, etc.) for a given roadway / trajectory which may be derived to be higher based upon a feature representation (velocity, and / or distance) between an agent (pedestrian or cyclist) to the autonomous vehicle).
As to Claim 9,
Ding discloses the method of claim 1, wherein the level of risk associated with at least one of the one or more inputs is based at least in part on a trajectory of an autonomous vehicle.  (See at least ¶0043, ¶0046-¶0048 and ¶0058, Ding teaches wherein the level of risk associated with an input (i.e. construction zone, heading, merging onto a highway, etc. see ¶0083-¶0085) for a given roadway is based in part on the trajectory of the autonomous vehicle).
As to Claim 16,
Ding’s system of agent prioritization of autonomous vehicles discloses a vehicle system for an autonomous vehicle (see at least Figs. 2 – 4 and ¶0015.  In particular, see Fig. 2 ~ agent vs. respective importance score 204, Ding teaches a method of assigning collision risk probability and subsequently assigning response priority (importance score) to agents in the vicinity of the vehicle 102) comprising: 
one or more processors (see at least Fig. 1 and ¶0092, control system 142 comprises a CPU having a processor); 
one or more memory modules one or more vehicle sensors (see at least Fig. 1 ~ sensor system 104 and control system 142, wherein ¶0022 and ¶0091, control system 142 has memory comprising non-transitory computer storage media); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (see ¶0096-¶0097, control system 142 performs machine readable instructions per the methods outlined in process flow diagrams specified Figs. 3 – 4), cause the vehicle system to: 
receive, with the one or more vehicle sensors, sensor data associated with one or more inputs associated with a road portion (see at least Fig. 3 and ¶0083 - ¶0085,  sensor data informs planning system with data regarding inputs (i.e. construction zone, merging onto a highway, etc.) associated with a particular area for a given road portion (trajectory) of the vehicle 406); 
determine a level of risk associated with each of the one or more inputs (see at least ¶0062, per the Applicant's disclosure [0026], Ding teaches where the risk to one of the inputs (agents in the vicinity of the vehicle 102, such as a pedestrian, bicyclist, other vehicle, etc.) are assigned a risk that will overlap with a predicted future trajectory of the agent will overlap with a future trajectory of the vehicle 102, as an importance score, where the importance score 116 is a numerical value also representing a behavior of that input (agent in the vicinity of the vehicle 102); 
determine an estimated amount of computing resources that each of a plurality of candidate computing methods will consume (see at least Figs. 2 - 3 and ¶0067, in the pursuit of generating prediction data for agents (other vehicles, etc.), which are then ranked, low-priority prediction model 218 and high-priority prediction model 216 are utilized to assess consumption of computational resources, such as "memory, computing power, or both"); and 
select one or more computing methods from the plurality of candidate computing methods to associate with the one or more inputs (see at least ¶0062, Ding teaches where the risk to one of the inputs (agents in the vicinity of the vehicle 102, such as a pedestrian, bicyclist, other vehicle, etc.) are assigned a risk that will overlap with a predicted future trajectory of the agent will overlap with a future trajectory of the vehicle 102, as an importance score, where the importance score 116 is a numerical value also representing a behavior of that input (agent in the vicinity of the vehicle 102). Then further in ¶0071, Ding teaches wherein based upon the required degree of precision in prediction data 108 , prediction system 106 makes a determination as to which of the respective of plurality of model parameters associated between either the low-priority prediction model 218 versus the high-priority prediction model 216 are utilized) based on the level of risk associated with each of the one or more inputs and the estimated amount of computing resources that the plurality of candidate computing methods will consume.  (See at least Figs. 2 - 3 and ¶0067, again Ding Teaches wherein the pursuit of generating prediction data for agents (other vehicles, etc.), which are then ranked, low-priority prediction model 218 versus high-priority prediction model 216 may be utilized to according to the consumption level of computational resources, such as "memory, computing power, or both" produced in the outputting of the required precision in the prediction data).
As to Claim 17,
Ding discloses the vehicle system of claim 16, wherein at least one of the one or more inputs is associated with a road agent and the level of risk associated with the at least one of the one or more inputs is based at least in part on a distance between the autonomous vehicle and the road agent.  (See at least Figs. 2 - 3, ¶0062, ¶0067, and ¶0083 - ¶0085, Ding Teaches wherein the pursuit of generating prediction data for agents (pedestrians, cyclists, other vehicles, etc.), which are ranked via either a low-priority prediction model 218 or a high-priority prediction model 216, are then assigned a risk (an importance score) associated with an input (i.e. construction zone, heading, merging onto a highway, etc.) for a given roadway / trajectory which may be derived to be higher based upon a feature representation (velocity, and / or distance) between an agent (pedestrian or cyclist) to the autonomous vehicle).
As to Claim 18,
Ding disclose the vehicle system of claim 16, wherein the level of risk associated with at least one of the one or more inputs is based at least in part on a trajectory of the autonomous vehicle.  (See at least ¶0043, ¶0046-¶0048 and ¶0058, Ding teaches wherein the level of risk associated with an input (i.e. construction zone, heading, merging onto a highway, etc. see ¶0083-¶0085) for a given roadway is based in part on the trajectory of the autonomous vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0159215 A1 to DING et al. (herein after "Ding") as to claim 1 above, in view of U.S. Patent No. US 2021/0020038 A1 to WELDERMARIAM et al. (herein after "Weldermariam”)

As to Claim 3,
Ding discloses the method of claim 1.
However, Ding does not teach or suggest, wherein at least one of the one or more computing methods comprises a localization algorithm.
Weldermariam teaches wherein at least one of the one or more computing methods comprises a localization algorithm.  (See Figs. 1 - 2, 5, and ¶0033, localization algorithm, Weldermariam disclose context data source 107 which is a server configured to generate characteristics data of objects in area(s), wherein a processor 120 can receive images, and apply classification algorithms, such as localization algorithms, convolutional neural networks (CNN), on the images to determine characteristics data of the area).
Ding is analogous art to the claimed invention as it relates to collision probability in that it provides calculated consumptions of computing resources required to process collision probability modeling based upon associated risks between inputs to road portions and respective road agents. Weldermariam is analogous art to the claimed invention as it relates to road inputs in that it provides granular characterization of road inputs and areas of the road portion, respective to the degree of congestion that they produce. (See 0016 of Weldermariam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ding’s system of agent prioritization of autonomous vehicles wherein at least one of the one or more computing methods comprises a localization algorithm, as taught by Weldermariam, to provide more granular context data for computational methods, thereby enabling benefits, including but not limited to: facilitating higher precision road agent predictions.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0159215 A1 to DING et al. (herein after "Ding") as to claim 1 above, in view of U.S. Patent Application Publication No. US 10,235,882 B1 to Aoude et al. (herein after "Aoude”).
As to Claim 7,
Ding’s system of agent prioritization of autonomous vehicles discloses the method of claim 1.
However, Ding does not explicitly disclose, wherein at least one of the one or more inputs is associated with a geometry of the road portion.
Aoude’s work presents an early warning and collision avoidance system which provides advance alerts about a dangerous situation at or near the intersection.  Current motion data received from sensors about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities. An imminent dangerous situation for one or more of the ground transportation entities at or near the intersection is inferred from the predicted imminent behaviors. The wireless communication device sends the warning about the dangerous situation to the device of one of the ground transportation entities.
Aoude further teaches wherein at least one of the one or more inputs is associated with a geometry of the road portion.  (See Figs. 6, 9-11, 15, Col. 24, Lines 55 - 66, radar 3001 can calculate the geometry of the roadways that road agents (entities) use in traversing the roadways, such as crosswalk 2005, passing along a curved road 4008, etc.).
Ding is analogous art to the claimed invention as it relates to collision probability in that it provides calculated consumptions of computing resources required to process collision probability modeling based upon associated risks between inputs to road portions and respective road agents. Aoude is analogous art to the claimed invention as it relates to collision imminence and avoidance in that it provides granular characterization of inputs (crosswalks or curves) to road portions (i.e., intersections).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles wherein at least one of the one or more inputs is associated with a geometry of the road portion, as taught by Aoude, to provide more granular context data for computational methods, thereby enabling benefits, including but not limited to: facilitating higher precision road agent predictions.

Claims 10 – 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0159215 A1 to DING et al. (herein after "Ding") as to claim 1 above, in view of U.S. Patent Application Publication No. US 2021/0019179 A1 to YADAV et al. (herein after "Yadav”).
As to Claim 10,
Ding discloses the method of claim 1.
However, Ding does not explicitly disclose the method, further comprising: 
receiving one or more constraints; and 
selecting the one or more computing methods based at least in part on the one or more constraints.
Yadav’s work presents a computer program product and system which assigns resources and arranges times wherein at least one foreground virtual machine (VM) having a first central processing unit (CPU) priority and at least one background virtual machine (VM) having a second CPU priority, wherein the first CPU priority is higher than the second CPU priority, wherein the assigning resources of a pool of jobs to a certain job includes assigning one or more foreground VM to the independent job and assigning one or more background VM to the dependent job.
Yadav further teaches receiving one or more constraints (see ¶0039, Yadav teaches constraint data wherein he characterizes the constraint data as customer requirements for respective jobs, and where the jobs must be completed per a certain time schedule); and selecting the one or more computing methods based at least in part on the one or more constraints.  (See Fig. 1 ~ resource management process 138, resources 160, ¶0025 and ¶0037 - ¶0039, Yadav discloses supervisor 130 running optimization of resources 160, teaching wherein particular computing methods (jobs) can be performed based upon constraints, such as maximum amount of computing resources used is considered, all for the objective of accomplishing efficiency, timeliness of customer delivery, and effective capacity utilization of computing resources).
Yadav is analogous art to the claimed invention as it relates to computing resources utilization in that it provides performance of the one or more computing methods (jobs) based upon constraints (maximum amount of computing resources used required to execute the computing methods (jobs)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding’s system of agent prioritization of autonomous vehicles with the constraint based computing methods, as taught by Yadav, to provide performing computing methods (job) based upon finite resource considerations, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 11,
Modified Ding substantially discloses the method of claim 10.
However, Ding does not explicitly disclose the method, wherein at least one of the constraints is based on an amount of computing resources to be consumed by the one or more computing methods.
On the contrary, Yadav teaches wherein at least one of the constraints is based on an amount of computing resources to be consumed by the one or more computing methods.  (See Fig. 1, ¶0031, and ¶0037 - ¶0039, Yadav discloses resource utilization optimization that considers idle computing resource (VM ~ virtual machine) time as counterproductive to efficiency and effective capacity utilization, and then goes on to teach that improper, inefficient, unbalanced scheduling of the computer resources can lead to waste and higher energy consumption.  Consequently, Yadav’s supervisor 130 running optimization of resources 160 seeks to balance the performance of computing methods (jobs) run by computing resources that are balanced by the constraints (maximum amount of computing resources used required to execute the computing methods (jobs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ding’s system of agent prioritization of autonomous vehicles with the constraint based computing methods, as taught by Yadav, to provide performing computing methods (job) based upon finite resource considerations, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 12,
Modified Ding substantially discloses the method of claim 10.
However, Ding does not explicitly disclose the method, wherein at least one of the constraints is based on an accuracy of the one or more computing methods.
Conversely, Yadav discloses wherein at least one of the constraints is based on an accuracy of the one or more computing methods.  (See Fig. 1, ¶0093, Yadav discloses an adaptive step-size control to an algorithm that specifically adjusts the degree of step-size computing based upon the level of accuracy required).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ding’s system of agent prioritization of autonomous vehicles wherein at least one of the constraints is based on an accuracy of the one or more computing methods, as taught by Yadav, to provide performing accurate computing methods (job) based upon finite resource considerations, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 13,
Ding discloses the method of claim 1.
However, Ding does not explicitly disclose the method, further comprising: 
scheduling operation of the one or more computing methods.
On the other hand, Yadav teaches scheduling operation of the one or more computing methods.  (See Figs. 1, 13, ¶0029, ¶0103, and ¶0132, Yadav discloses scheduler 150 respective to automobile computer system 54N, teaching wherein the machine readable program when executed by a processor(s) of the automobile computer 54N cause the vehicle system to schedule operations of the one or more computing methods (jobs) of computing environment 120).
Yadav is analogous art to the claimed invention as it relates to computing resources utilization in that it provides a scheduling operation to arrange time(s) to perform the one or more computing methods (jobs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles with the scheduling operation, as taught by Yadav, to provide scheduling of one or more computing methods, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 14,
Modified Ding substantially discloses the method of claim 13, receiving one or more constraints associated with the one or more computing methods.  (See ¶0062, Ding teaches where the risk to one of the inputs (agents in the vicinity of the vehicle 102, such as a pedestrian, bicyclist, other vehicle, etc.) are assigned a risk that will overlap with a predicted future trajectory of the agent will overlap with a future trajectory of the vehicle 102, as an importance score, where the importance score 116 is a numerical value also representing a behavior of that input (agent in the vicinity of the vehicle 102). Then further in ¶0071, Ding teaches wherein based upon the received requirement degree of precision in prediction data 108 , prediction system 106 makes a determination as to which of the respective of plurality of model parameters associated between either the low-priority prediction model 218 versus the high-priority prediction model 216 are utilized). 
However, modified Ding does not explicitly disclose the method, further comprising: 
using dynamic programming to schedule operation of the one or more computing methods to satisfy the constraints.
On the other hand, Yadav discloses using dynamic programming to schedule operation of the one or more computing methods to satisfy the constraints.  (See Fig. 1 ~ VM registry 132, job registry, 134 Resources 160, ¶0041 and ¶0043, Yadav discloses a scheduling algorithm 200 for performance by scheduler 150, teaching the processing of computing methods (jobs) in computing environment 120 based upon the constraint data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles with the scheduling operation that uses dynamic programming, as taught by Yadav, to satisfy the constraints, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 15,
Modified Ding substantially discloses the method of claim 13, wherein the one or more computing methods are actionable at one or more times (see Figs. 2 - 3, ¶0062 and ¶0067, in the pursuit of generating prediction data for agents (other vehicles, etc.), which are then ranked, low-priority prediction model 218 and high-priority prediction model 216 are utilized to assess consumption of computational resources, such as "memory, computing power, or both"), the method further comprising: 
However, Modified Ding does not explicitly disclose the method, further comprising: 
scheduling the operation of the one or more computing methods based on the one or more times at which the one or more computing methods are actionable.
Conversely, Yadav discloses scheduling the operation of the one or more computing methods based on the one or more times at which the one or more computing methods are actionable.  (See Fig. 1 and ¶0028 - ¶0029, Yadav discloses automobile computer 54N cause the vehicle system via scheduler 150 to schedule operations of computing environment 120 such that actionable computing methods (jobs) may be performed at one or more times (simultaneously); even where / when the computing methods (jobs) are different or disparate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles wherein scheduling the operation of the one or more computing methods are based on the one or more times at which the one or more computing methods are actionable, as taught by Yadav, to satisfy the constraints, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.

Claims 19 – 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0159215 A1 to DING et al. (herein after "Ding") as to claim 16 above, in view of U.S. Patent Application Publication No. US 2021/0019179 A1 to YADAV et al. (herein after "Yadav”).
As to Claim 19,
Ding substantially discloses the vehicle system of claim 16. 
However, Ding does not explicitly disclose wherein the machine readable instructions, when executed by the one or more processors, further cause the vehicle system to schedule operation of the one or more computing methods.
Conversely, Yadav teaches wherein the machine readable instructions, when executed by the one or more processors, further cause the vehicle system to schedule operation of the one or more computing methods.  (See Figs. 1, 13, ¶0029, ¶0103, and ¶0132, Yadav discloses scheduler 150 respective to automobile computer system 54N, teaching wherein the machine readable program when executed by a processor(s) of the automobile computer 54N cause the vehicle system to schedule operations of the one or more computing methods (jobs) of computing environment 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles with the scheduling operation, as taught by Yadav, to provide scheduling of one or more computing methods, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.
As to Claim 20,
Ding discloses the vehicle system of claim 16.
However, Ding does not explicitly disclose, wherein the machine readable instructions, when executed by the one or more processors, further cause the vehicle system to: 
receive one or more constraints associated with the one or more computing methods; and 
use dynamic programming to schedule the operation of the one or more computing methods to satisfy the constraints.
On the other hand, Yadav receive one or more constraints associated with the one or more computing methods (see ¶0039, Yadav teaches constraint data wherein he characterizes the constraint data as customer requirements for respective jobs, and where the jobs must be completed per a certain time schedule); and use dynamic programming to schedule the operation of the one or more computing methods to satisfy the constraints.  (See Fig. 1 ~ VM registry 132, job registry, 134 Resources 160, ¶0041 and ¶0043, Yadav discloses a scheduling algorithm 200 for performance by scheduler 150, teaching the processing of computing methods (jobs) in computing environment 120 based upon the constraint data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Ding’s system of agent prioritization of autonomous vehicles with the scheduling algorithm 200, as taught by Yadav, to provide dynamic scheduling of one or more computing methods, thereby enabling benefits, including but not limited to: timely, and efficient resource utilization of computing methods, resulting in less overall consumption of computing resources.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 20210182701 A1, Jeyachandran is analogous art to the claimed invention as it relates to modeling in that it provides calculated consumptions of computing resources required to modeling based upon features.  (See ¶0011 of Jeyachandran).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	



	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661